The question we are called upon to decide in the pending case is whether the court below properly determined that defendant is obligated to repair and maintain two bridges crossing its canal in Northampton County.
From the brief of appellant's counsel we learn that the Commonwealth constructed a canal leading from Easton to Bristol along the line of the Delaware River known as the Delaware Division of the Pennsylvania Canal, which was operated by the Commonwealth from 1827 to 1858. In the latter year, the Commonwealth sold the canal to the Sunbury  Erie Railroad Company in pursuance of an Act of Assembly approved April 21, 1858, P. L. 414, which provides in section 5, "And the Sunbury Erie Railroad Company or their assigns, immediately after taking possession of the said canal, shall be bound to keep up the same, including the public and private bridges crossing the said canal, as heretofore done by the canal commissioners, in as good repair and operating condition as they now are, and they shall be and remain public highways forever, for the use and enjoyment of all persons desiring to use the same, subject to such rules and regulations as the owners thereof may from time to time establish."
The Sunbury  Erie Railroad Company sold the canal to the Delaware Division Canal Company and that company leased it to defendant for a period of ninety-nine years from the 1st of April, 1866.
Appellant maintained the bridges in pursuance of the obligation imposed by the quoted enactment at least until the passage of the State Highway Act, known as the Sproul Act, of May 31, 1911, P. L. 468. Following the passage of that act, the highway, of which the two bridges in question formed a part, was taken over by the Commonwealth as Highway Route No. 156, and for a period of almost ten years the two bridges were used as part of the state highway. The geographical situation so far as the highway was concerned was that it ran *Page 554 
along the west side of the canal until it reached one of the bridges, it crossed this bridge to the east side of the canal, which it skirted for about three-quarters of a mile, and then crossed the other bridge back to the west side.
The commissioner of highways, in pursuance of the authority conferred upon him by section 8 of the Sproul Act, changed and diverted the route of the highway so that it no longer crossed the bridges but continued its course entirely along the west side of the canal. The Commonwealth abandoned the highway on the east side of the canal and the use of the bridges, but the abandoned part was not vacated; it is essential that the road shall remain for the use of those living on the east side of the canal.
The bridges getting into disrepair, the township authorities called on the defendant to put them in proper condition. It declined to do so on the ground that the Commonwealth had taken over the entire highway and the duty of maintenance rested upon it. To compel the carrying out of the obligation which they contended rested with defendant, the township authorities began this proceeding to compel it to care for the bridges, and the court below, after hearing, awarded a mandamus commanding defendant to make such changes and repairs to them that they may be used with safety and convenience by the travelling public.
The position of defendant is thus summed up by its able counsel who argued its case at our Bar: Originally, before the sale of the canal to the Sunbury Railroad Company, the obligation to maintain the bridges rested with the Commonwealth. They were not county bridges or township bridges but bridges belonging to the Commonwealth. It then sold the canal to the railroad company and in the act authorizing the sale provided that the railroad company should be bound to keep the bridges up. The Commonwealth thus transferred to its grantee its obligation to maintain them, but when the *Page 555 
Act of 1911 was passed and the Commonwealth resumed possession of the highway as a state highway, it resumed the obligation to maintain and repair the bridges and its act in making the divergence could not relieve it of that obligation or reimpose the duty upon defendant which the latter had incurred under the Act of 1858; that under the Act of 1911 there is nothing to indicate the fate of such portion of the highway as is dropped out of the route; that the act does not provide that it shall revert to either the county or township or that it shall be abandoned or vacated and therefore the only solution of the problem is that it shall remain a portion of the public highway taken by the Commonwealth with the continuing obligation upon it of maintenance and repair.
We think the argument loses sight of the situation created by the Sproul Act. That statute defined the term highway with respect to bridges in this language (section 34): "The word 'highway' as used in this act shall be construed to include any existing causeway or bridge, or any new causeway or bridge, or any drain or water course, which may form part of a road, and which has been or might properly be built according to any existing laws by the townships of the Commonwealth." The act directed the department of highways to take over the roads enumerated therein and thereafter to construct, repair and maintain them at the expense of the Commonwealth; they were declared to constitute a system of state highways. It will be noted that the only bridges which the Commonwealth embraced within its definition of what it meant by the term highway were bridges "which may form part of a road and which [have] been . . . . . . built . . . . . . by the townships of the Commonwealth." It therefore excluded all other bridges, those erected by counties or by any other agency and we so determined as to a county bridge in Com. v. Bird, 253 Pa. 364, and as to a bridge, part of an abandoned turnpike, in Com. v. Grove,261 Pa. 504. It does not appear, in this case, who erected the bridges in question *Page 556 
but it does appear that prior to the Act of 1911 the duty of maintaining and repairing them was not upon a township. It rested on defendant. The purpose of the legislature as shown in section 34 of the Sproul Act as well as in prior legislation was to relieve townships of maintaining bridges erected by them and forming parts of the roads taken; this purpose was effected by having the Commonwealth take over and thereafter maintain anti keep in repair such bridges. No other bridges were taken over and hence these two maintained by defendant were not. Union Canal Co. v. Pinegrove Township, 6 W.  S. 560, cited and largely relied upon by appellant, does not rule the case at bar. There the act of assembly under which the canal company was incorporated provided that whenever the canal should cross public roads so as to require them to be bridged, the company should build and maintain the bridges. Bridges were so constructed. One of them became part of a state highway and thereafter the canal company failed to repair it. The township made the repairs and brought suit against the canal company for reimbursement. The canal company defended that as the bridge had become part of a state highway it was no longer required to maintain it and this position was sustained. In the legislation there dealt with there was no such limitation to township bridges as there is in the Act of 1911.
The court below properly concluded that the duty of maintaining and repairing the bridges is upon appellant.
The order is affirmed at appellant's cost. *Page 557